Per Curiam.
The application for leave to appeal is denied with costs. Judge Byrnes properly ruled on the petition filed in the Baltimore City Court for a writ of habeas corpus that the involuntary character of a confession and the insufficiency of the evidence to convict the petitioner of “conspiracy” was reviewable on appeal but not on habeas corpus. The petitioner’s claim'—not passed upon by the court below—that he was not afforded process for witnesses, and the failure of the prosecuting witness to testify, affect the regularity of the proceedings and, absent a demand for compulsory process, do not concern the jurisdiction of the trial court. The mere statements by a petitioner (i) that he was held incommunicado without benefit of counsel, (ii) that he was put in double jeopardy, and (iii) that his ten-year sentence was unlawful, without more, are not sufficient allegations of fact to show a denial of constitutional rights.